         Case 3:21-cv-00258-HDM-WGC Document 12 Filed 07/27/21 Page 1 of 1




 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                             DISTRICT OF NEVADA
 5   MARK R. GUZY and SHANNON GUZY,           Case No. 3:21-cv-00258-HDM-WGC
 6                          Plaintiffs,
             v.                                           ORDER
 7
     TIMOTHY W. NELSON, TIMOTHY W.
 8   NELSON, CPA and EVANS NELSON &
     COMPANY, CPAS, et al.,
 9
                            Defendants.
10

11        Good cause appearing, the plaintiffs’ motion for extension of
12   time (ECF No. 11) is GRANTED. The plaintiffs shall file their
13   reply, attached as Exhibit 1 to the motion, no later than July 28,
14   2021.
15        IT IS SO ORDERED.
16        DATED: this 27th day of July, 2021.
17

18                                                                      ____
                                               UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                          1
